55 N.J. 354 (1970)
262 A.2d 203
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
LOUIS JOSEPH LIPPOLIS, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 17, 1970.
Decided March 2, 1970.
Mr. Solomon Forman argued the cause for appellant (Mr. Robert N. McAllister, Jr., Atlantic County Prosecutor, attorney; Mr. Ernest M. Curtis, of counsel).
Mr. Richard Newman, Deputy Public Defender, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Kolovsky in the Appellate Division, 107 N.J. Super. 137.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.